DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 06/11/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden for the Examiner. This is found persuasive because the Examiner’s search yielded prior art applicable to claims 1-15. Therefore, the restriction is removed and claims 1-15 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the 3D object" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the recycled build material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (US20060214335).
Regarding claim 1, Cox teaches a three dimensional (3D) print apparatus (laser sintering machines 376 and powder handling system 350; Figure 6), comprising: 
a delivery hopper (feed hopper 450; [068] powder feed hopper in the laser sintering machine; Figure 8) to deliver build material to a print zone of the 3D print apparatus ([0069] 
a plurality of build material hoppers (vessels 354, 362, and 364; Figure 6) to which the delivery hopper is connected (via inlets 452 and 454; Figure 8) for receipt of at least one of a corresponding plurality of build materials ([0068] Inlet 452 accepts powder fed from the dense phase transporter 370); 
an interior volume of the delivery hopper (hopper section 463 to; Figure 8) formed to contain enough build material sufficient to form a predetermined number of layers of a 3D object following delivery of the build material to the print zone ([0069] keeping a level of powder always at or above level sensor 464… once powder falls through feed gap 474 into the laser sintering process chamber it is then spread across the build area; “predetermined number of layers” is interpreted to be at least one layer as described in [0021] of the instant application’s disclosure: “may have an internal volume 104 corresponding to a volume and/or mass of build material sufficient to form 1, 2, 3, ..., N layers”); and 
a controller of the 3D print apparatus ([0056] Weighing devices 371, 372, and 374 can employ load cells to accurately weigh the powders contained in vessels 354, 362 and 364 and transmit those weights to a controller within the powder recycle system 350) to direct that variable proportions of a first build material ( [0057] virgin powder) relative to a second build material ([0057] recovered … powder) are receivable by the delivery hopper from the plurality of build material hoppers during a 3D print operation ([0058] appropriate valve action to blend powder to the desired mix before feeding on to laser sintering machine 376…. can of course be under computer control); and 

Regarding claim 2, Cox teaches the apparatus of claim 1, further comprising: a sensor connected to the delivery hopper (level sensors 462 and 464; Figure 8) to determine that at least one of the corresponding plurality of build materials received by the delivery hopper is sufficient to form the predetermined number of layers of the 3D object ([0069] Level sensor 464 detects when the hopper section is almost empty and stops any further transfers out of the hopper).
Regarding claim 3, Cox teaches the apparatus of claim 1, wherein: the plurality of build material hoppers comprises: a first build material hopper (virgin powder storage vessel 364; Figure 6) as a source of an unused build material ([0053] transfer a new batch of virgin powder into virgin powder storage vessel 364); and a second build material hopper (blender vessel 362; Figure 6) as a source of a recycled build material ([0057] a final blend of recovered and virgin powder from storage vessels 354 and 364), wherein the recycled build material is delivered to the second build material hopper by diversion of at least one of the unused build material and previously recycled build material from delivery to the delivery hopper ([0057] the valves are set appropriately so that recovered powder from recovered storage vessel 354 flows through L-
Regarding claim 4, Cox teaches the apparatus of claim 3, wherein the plurality of build material hoppers further comprises: a third build material hopper (recovered powder storage vessel 354; Figure 6) as a source of a reclaimed build material ([0053] recovered powder from recovered powder storage vessel 354 and [0059] system will also automatically convey recovered powder from breakout station 353 to recovered powder storage vessel 354), wherein the reclaimed build material is delivered to the third build material hopper by reclamation of non- solidified or unfused build material from the print zone ([0053] Recovered powder from a separate breakout station 353); and wherein the non-solidified or unfused build material is at least one of the unused build material and the recycled build material delivered from the delivery hopper to the print zone ([0011] breakout station with at least a worktable for separating recovered powder and spent powder from finished parts).

Claim(s) 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinniel et al. (US20100327479).
Regarding claim 6, Zinniel teaches a system, comprising: 
a three dimensional (3D) print apparatus ((system 10; Figure 1) comprising a delivery hopper (extrusion component; Figure 3) connected to a source of a first build material (bay 40a; Figure 2) and a source of a second build material (bay 40b; Figure 2)l; and 

and a second mixture of a received third quantity and fourth quantity of build materials ([0050] aqua/cyan color for filament 60) is deliverable to the print zone of the 3D print apparatus from the delivery hopper (see bays 40a-c connected to 50 to deliver filament mixture 60 in Figure 2) for formation of a second region associated with the object in the print zone (see 
Regarding claim 8, Zinniel teaches the system of claim 6, wherein the controller further directs that a remainder of the first mixture is purged from the delivery hopper prior to receipt of the second mixture ([0046] new stock materials eventually purge the previous materials from liquefier 68, thereby allowing the resulting filament 60 to exhibit the newly desired customized characteristic).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US20060214335), and further in view of Kawada et al. (US20170348771).
Regarding claim 5, Cox teaches the apparatus of claim 1, wherein: the delivery hopper, the print zone, the plurality of build material hoppers, and a recycle hopper (as discussed in claim 3) to deliver the recycled build material to the second build material hopper are connected via a pneumatic conveyance system;  However, Cox fails to teach at least one of the delivery hopper and the recycle hopper is structured to apply centrifugal force to the build material input through an input conduit, as propelled by gas used in the pneumatic conveyance 
In the same field of endeavor pertaining to a three dimensional printer with a powder recovery device, Kawada teaches the recycle hopper (material-recovery conveying device 41; Figure 1) is structured to apply centrifugal force to the build material input ([0039] filters 40a and 40b move solids having a larger specific gravity than gas in a spiral air flow generated therein to the outside of the air flow by a centrifugal force) through an input conduit ([0037] filters 40a and 40b… have respective upper vertical cylinders and lower converging cones), as propelled by gas used in the pneumatic conveyance system ([0039] larger specific gravity than gas in a spiral air flow generated therein to the outside of the air flow), to promote settling of the build material in order to promote separation of the build material and the gas (claim 4: a cyclone type filter that separates solids from gas suctioned by the suction device). By separating the gas and build material, the gas can be suctioned off while the separated-out can continue to an impurity removing device ([0037] supply port 43a of the impurity removing device 43 and which causes separated-out solids to fall to the outside is disposed on the bottom of the lower converging cone of the filter 40a and [0039] and cause the suction device 44 to suction only gas from the exhaust ports 41a and 48a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the recycle hopper of be structure to apply centrifugal force to the build material input through an input conduit, as taught by Kawada, for the benefit of separating the gas and the build material such that the gas can be suctioned off while the separated-out can continue to an impurity removing device.
s 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fornos et al. (WO2016165746), and further in view of Aramendia et al. (WO2016165747).
Regarding claim 6, Fornos teaches a system, comprising: 
a three dimensional (3D) print apparatus ([00024] contents of a 3D printing system build module, hereinafter referred to as a build volume 100, after a 3D printing process has been performed by a 3D printing system) comprising a delivery hopper (destination container 516; Figure 11) connected to a source of a first build material (build material 512; Figure 11) and a source of a second build material (build material 504; Figure 11); and 
a controller of the 3D print apparatus (controller 518) to direct that: a first quantity of the first build material and a second quantity of the second build material is receivable by the delivery hopper ([0063] controller 518 determines the proportion, in the quantity of first build material, of marked build material QBMI_M to unmarked build material QBMI_UM, and further determines the proportion, in the quantity of second build material, of marked build material QBM2_M to unmarked build material QBM2_UM; see 1202 and 1204 in Figure 12); a first mixture ([00039] For example, if 5% of the unsolidified build material is marked with a marking agent, the processor 306 will determine that the colour density of the build material will also be 5% ) of a received first quantity and second quantity of build materials is deliverable to a print zone (build volume 100; Figure 1) of the 3D print apparatus ([0024] 3D printing system may form successive layers 106a to 106n of build material on and above the movable floor and may selectively solidify portions thereof to generate a 3D object); a third quantity of the first build material and a fourth quantity of the second build material is receivable by the delivery hopper (see 1202 in Figure 12); and a second mixture of a received third quantity and fourth quantity of 
In the same field of endeavor pertaining to a three dimensional printing apparatus that delivers mixtures of a first and second build material, Aramendia teaches the first mixture of the received first quantity and second quantity of build materials is deliverable to a print zone ([0026] distribute one or multiple agents onto a formed layer of build material) of the 3D print apparatus from the delivery hopper (agent distribution module 206; Figure 7) and is deliverable to the print zone of the 3D print apparatus and the second mixture forms a second region associated with the object in the print zone ([00053] marking agent may be applied to multiple volumes 602a and 602b of build material; Figure 6B). Relative motion between the delivery hopper and the print zone enables the mixture to be distributed to any location on a formed layer of build material ([0026] Relative motion between the build module 202 and the agent distributor 206 enables agent to be distributed to any location on a formed layer of build material). 

Regarding claim 7, Fornos modified with Aramendia teaches the system of claim 6. Further, Fornos teaches wherein: the delivery hopper comprises a mixing component (mixing element 1002; Figure 10) to mix the first quantity of the first build material and the second quantity of the second build material to form the first mixture and to mix the third quantity of the first build material and the fourth quantity of the second build material to form the second mixture ([00062] activated via the drive mechanism 1004 to ensure that the quantities of first and second build material transferred to the destination container 516 are substantially homogeneously mixed together).
Regarding claim 9, Fornos modified with Aramendia teaches the system of claim 6. Further, Fornos teaches wherein the first build material is an unused build material ([00046] second build material QBM2 is fresh build material that has not been previously used in a 3D printing process) and the second build material is a recycled build material ([00049] received build material 504 may be build material recovered from a previous 3D printing process).
Regarding claim 10, Fornos modified with Aramendia teaches the system of claim 6. Further, Fornos teaches wherein: the controller further directs that none of the first build material is sent to the delivery hopper ([00050] regulation device 514, such as an electromechanical valve or shutter is controllable to allow build material 512 to exit the 
In the same field of endeavor pertaining to a three dimensional printing apparatus that delivers mixtures of a first and second build material, Aramendia teaches at least one of the first region and the second region of the object is formed from the second build material ([00053] marking agent may be applied to multiple volumes 602a and 602b of build material; see 602a and 602b in Figure 6B). Monitoring the volume of recovered build material as it is being deposited in the first and second region of the object formed may lower the economic and environmental cost of three dimensional printing ([00010] the economic and environmental cost of 3D printing may be lowered through effective reuse of build material that is used during a 3D printing process but that is not solidified).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the print zone printing the object from the second build material of Fornos to comprise at least one of the first region and second region, as taught by Aramendia, for the benefit of lowering the economic and environmental cost of three dimensional printing.
Regarding claim 11, Fornos modified with Aramendia teaches the system of claim 6. However, Fornos modified with Aramendia fails to teach wherein layers utilized to form the 
In the same field of endeavor pertaining to a three dimensional printing apparatus that delivers mixtures of a first and second build material, Aramendia teaches wherein layers utilized to form the first region (602a; Figure 6B) are different from layers utilized to form the second region (build material 102; Figure 6B) associated with the object (see layers 106a to 106n in Figure 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the layers utilized to form the first region of Fornos be different from layers utilized to form the second region associated with the object, as taught by Aramendiam, for the benefit of lowering the economic and environmental cost of three dimensional printing, as discussed in claim 10.
Regarding claim 12, Fornos modified with Aramendia teaches the s system of claim 6. Further, Fornos teaches wherein the delivery hopper is formed to contain enough build material sufficient to form ten (10) layers associated with the object (see layers 106a to 106n in Figure 1).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fornos et al. (WO2016165746), and further in view of Curtis-Rouse et al. (WO2018109477).
Regarding claim 13, Fornos teaches a method ([00023] enable unsolidified build material that has been previously used in a 3D printing process to be reused in subsequent 3D printing processes), comprising: selectively receiving by a delivery hopper (destination 
In the same field of endeavor pertaining to a method using a three dimensional print apparatus with powder-like build material, Curtis-Rouse teaches delivering from the delivery hopper (powder dispenser 4 (as shown in greater detail in Figure 3) includes a dispenser nozzle 40 for dispensing powder build material P; pg. 9 line 53- pg. 10 line 1) to a print zone (build plate 3; Figure 1) of the 3D print apparatus (apparatus 1; Figures 1 and 2), wherein a first region (dam or wall B; Figure 11) is formed and a second region is formed (finished object O1; Figure 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the build material of Fornos be delivered from the delivery hopper of Fornos to a print zone, as taught by Curtis-Rouse, and for the second build material and the first build material of Fornos to form a first region and second region, respectively, as taught by Curtis-Rouse, for the benefit of retaining the non-consolidated powder within the first region.
Regarding claim 14, Fornos modified with Curtis-Rouse teaches the method of claim 13. Further, Fornos teaches the delivery hopper forming an interior volume to contain enough build material to form a predetermined number of layers (see layers 106a to 106n in Figure 1; “predetermined number of layers” is interpreted to be at least one layer as described in [0021] of the instant application’s disclosure: “may have an internal volume 104 corresponding to a volume and/or mass of build material sufficient to form 1, 2, 3, ..., N layers”) and receiving by the delivery hopper and a predetermined total volume of the at least one of the first build material and the second build material that is determined to form the predetermined number of layers (see step 608 in Figure 8). However, Fornos modified with Curtis-Rouse fails to teach the method further comprising: the interior volume of the delivery hopper containing enough build material to form a predetermined number of layers of either the first region or the second region following delivery to the print zone; forming an interior volume of each of the plurality 
In the same field of endeavor pertaining to a method using a three dimensional print apparatus with powder-like build material, Curtis-Rouse teaches the method further comprising: the interior volume of the delivery hopper containing enough build material to form a predetermined number of layers of either the first region or the second region following delivery to the print zone (dispenser container 41 has an internal volume suitable for retaining sufficient powder build material P to provide at least one layer of powder build material; pg. 10 line 10-11); forming an interior volume of each of the plurality of connected build material hoppers to be at least three times greater than the interior volume of the delivery hopper (storage container has an internal volume Vs and the dispenser has an internal volume Vd and Vs>Vd, for example Vd may be less than 95% of Vs, for example Vd<90, 85, 80, 75, 70, 65, 60, 55, 50, 45, 40, 35, 30, 25, 20, 15, or 10% Vs; pg. 8 line 28-30). A larger build material hopper volume minimizes the amount of build material required to be held within the dispenser (storage container 6 preferably has a larger volume than the dispenser 4 which advantageously means that a large volume of build material need not be held within the dispenser 4; pg. 9 line 33-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the interior volume of the delivery hopper of Fornos modified with Curtis-Rouse contain enough build material to form a predetermined number of layers, and for the interior volume of each of the plurality of connected build material hoppers of Fornos modified with Curtis-Rouse to be at least three times greater than 
Regarding claim 15, Fornos modified with Curtis-Rouse teaches the method of claim 13. However, Fornos modified with Curtis-Rouse fails to teach the method further comprising: forming the first region from the selected second build material as a region exterior to a 3D object; and insulating, by the first region, the second region as an interior region, corresponding to the 3D object, in order to promote uniform solidification or fusion of either the selected first build material or the selected mixture in the interior region.
In the same field of endeavor pertaining to a method using a three dimensional print apparatus with powder-like build material, Curtis-Rouse teaches forming the first region (dam or wall B; Figure 11) as a region exterior to a 3D object (see S15 in Figure 12 and wall B in Figure 11); and insulating, by the first region, the second region as an interior region (finished object O1; Figure 11), corresponding to the 3D object, in order to promote uniform solidification in the interior region (structural wall to retain non-consolidated, e.g. non- sintered, powder build material P; pg. 11 line 41-42). The formation of a first and second region allows the non-consolidated powder to be retained within the interior region (dam or wall B beneficially acts as a structural wall to retain non-consolidated, e.g. non- sintered, powder build material P therewithin; pg. 11 line 41-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second build material of Fornos modified with Curtis-Rouse form a region exterior to a 3D object, as taught by Curtis-Rouse, and for the second region of Fornos modified with Curtis-Rouse to be an interior region corresponding to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743